Hon. Paul H. Brown                Opinion No. v-a.24
Fire   Insurance   Commissioner
Land Office Building              Be:   Recessitg of refunding
Austin, Texas                           fees paid for renewal
                                        0r agency licenses upon
                                        refusal to renew the
                                        licenses.
Dear Col. Brown:
          You have asked for the opinion of this office on
the following:
             "This Department, under 5062b, Section 10,
        is engaged in issuing renewal licenses to lnsur-
        ante agencies throughout Texas. These egents
        send thel~ renewal'eppilcati-ons~lnto-
                                             this Depa~rt-
        ment;generally accompanied by the fee of $1.00.
        In some instances we refuse to issue the renewal
        license. The uestion occurs: Are we required
       to refund the 8 1.00 sent in?"
          Sections 8 and 10 of Article 5062b, Vernon's Civil
Statutes, provide as follows:
            "Sec. a.  Every license issued to a local
       Recording Agent or Solicitor shall expire on the
       first day of March each year, unless an applica-
       tion to qualify for the renewal of any such license
       shall be filed with the Board of Insurance Co&s-
       sioners and fee paid on or before such date, in
       which event the license sought to be renewed shall
       continue in full force and effect until renewed or
       renewal Is refused.
            "S86..10. An appllc,antfor the renewal of a
          ~.'~
       Local Recording Agent's license or for the renewal
       of a Sollcltor*s license shall pay, at the time the
       renewal application is filed, a fee of one ($1.00)
       Dollar."
            The question asked can be answered only by ar-
rivingat the'int,entionof ttreLegislature as manifested
in Sect1ons.S   ?$nd lO~.ofArticle 5062b. It is our opinion

                                        ,,.~   .,,
Hon. Paul H. Brown, page 2   (v-824)



that the Legislature Intended for the one dollar fee pro-
vided for in the Article to be primarily a filing fee cov-
erfng the charge for the filing of any renewel application
for a Local Recording Agent’s ,license or a Solicitor’s ll-
cerise. We are further of ths opinion that It 1s not neces-
sary to refund the one dollar fee paid by an applicant whose
lioenee is not renewed.


          ‘It is riotnecessary to refund the one($l.OO)
     dollar fee~~paidunder the provisions of Section
     10 of Artiole 5062b by a person applying fPf the
     renewal of a Local Recording Agent’s or a Solicl-
     tar’s license whose lioense is not renewed by
     the Board of Insurance Commissioners.
                                       Yours very truly
                                 ATTORNKI GERERAL OF TKKAS



                                 By%:ti
                                    Assista&


                                 APPROVED :
                             rfFn-a-
                             w
                                 FIRST ASSISTANT
                                 ATTORNEY dEBfERAL
CBK/rt:jrb